Case 2:20-cv-00351-CCC-MF Document 10 Filed 04/08/20 Page 1 of 2 PageID: 335



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

DISCOVER GROWTH FUND, LLC,
                                                     Civil Action No. 2:20-cv-00351 (CCC) (MF)
               Plaintiff,
                                                     NOTICE OF DEFENDANTS’ MOTION TO
vs.                                                  DISMISS PLAINTIFF’S CORRECTED
                                                     AMENDED COMPLAINT
ANTHONY FIORINO, M.D.; DANIEL
KAZADO; DANIEL TEPER, M.D.; JEFFREY                  Return Date: May 4, 2020
PALEY, M.D.; JOHN NECZESNY; THE
ESTATE OF GARY H. RABIN; and JOHN
DOE 1-10 and JANE DOE 1-10,
               Defendants.


       PLEASE TAKE NOTICE that on May 4, 2020, or as soon as counsel may be heard, the

undersigned attorneys for defendants Anthony Fiorino, M.D. (“Fiorino”), Daniel Teper, M.D.

(“Teper”), Jeffrey Paley, M.D. (“Paley”), John Neczesny (“Neczesny”) and Daniel Kazado

(“Kazado”) (Fiorino, Teper, Paley, Neczesny, and Kazado together, the “Defendants”) shall move

before the Honorable Claire C. Cecchi, United States District Judge, United States District Court,

District of New Jersey, for entry of an order dismissing Plaintiff’s Corrected Amended Complaint

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that in support of this Motion, Defendants will

rely upon the Brief in Support of their Motion and the Declaration of John E. Jureller, Jr., along

with exhibits annexed thereto, submitted herewith.

       PLEASE TAKE FURTHER NOTICE that a proposed form of order is submitted

herewith.
Case 2:20-cv-00351-CCC-MF Document 10 Filed 04/08/20 Page 2 of 2 PageID: 336



Dated: New York, New York
       April 8, 2020



                                         KLESTADT WINTERS JURELLER
                                         SOUTHARD & STEVENS, LLP

                                         By: /s/ John E. Jureller, Jr.
                                         John E. Jureller, Jr.
                                         Lauren C. Kiss
                                         200 West 41st Street, 17th Floor
                                         New York, NY 10036
                                         Tel: (212) 972-3000
                                         Fax: (212) 972-2245
                                         jjureller@klestadt.com
                                         lkiss@klestadt.com

                                         Attorneys for Defendants Anthony Fiorino,
                                         M.D., Daniel Teper, M.D., Jeffrey Paley,
                                         M.D., John Neczesny and Daniel Kazado




                                     2
